Name: Commission Regulation (EEC) No 1994/82 of 16 July 1982 on the supply of rolled oats to Peru as food aidp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 215/26 Official Journal of the European Communities 23 . 7. 82 COMMISSION REGULATION EEC) No 1994/82 of 16 July 1982 on the supply of rolled oats to Peru as food aid by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3323/81 Q ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 26 April 1982 the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure , 2 000 tonnes of cereals to Peru under its food-aid programme for 1982 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down HAS ADOPTED THIS REGULATION : Article 1 The Dutch intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2) OJ No L 164, 14 . 6 . 1982, p . 1 . (') OJ No L 281 , 1 . 1 1 . 1975 , p . 89 . (4 ) OJ No 106, 30 . 10 . 1962 , p . 2553 /62 . O OJ No L 192, 26 . 7 . 1980 , p . 11 . 0 OJ No L 334 , 21 . 11 . 1981 , p . 27 .0 OJ No L 263 , 19 . 9 . 1973 , p . 1 . 23 . 7 . 82 Official Journal of the European Communities No L 215/27 ANNEX 1 . Programme : 1982 (reserve) 2 . Recipient : Peru 3 . Place or country of destination : Peru 4. Product to be mobilized : oat flakes 5 . Total quantity : 1 160 tonnes (2 000 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Voedselvoorzieningsin - en Verkoopbureau (VIB), Kouvenderstraat 229, 6430 AZ Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : first quality high-density oats Cleaning and preparation : oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : oats to be size-classified and hulled . After separation of husks , oat kernels to be scoured and polished Groats : oat kernels to be cut, sorted and air-cleaned . Groats dampened and pre-cooked with steam , then rolled to flakes Quality of oat flakes : humidity : less than 12% ash content : less than 2-3 % of dry matter crude fibre : less than 1-5% of dry matter husk content : less than 010% of dry matter protein content : not less than 14% of dry matter 10 . Packaging :  in bags (')  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m 2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 006 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kg  marking on the bags in letters at least 5 cm high : 'COPAS DE AVENA / DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA A PERÃ  / PARA DISTRIBUCIÃ N GRATUITA' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Callao 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 3 August 1982 at 12 noon 16 . Shipment period : 15 August to 15 September 1982 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged , the successful tenderer must provide 2 % of empty bags ot the same quality as those containing the goods , with the marking followed by a capital 'R\